Exhibit 10

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT, signed this 21st day of August, 2006, to be effective
as of the 1st day of January, 2006, by and between QUAKER CHEMICAL B.V., a
Netherlands corporation (hereinafter referred to as “QUAKER”), and L. WILLEM
PLATZER (hereinafter referred to as “EXECUTIVE”).

BACKGROUND

EXECUTIVE has been employed with QUAKER and its affiliate, Quaker Chemical
Corporation, at various positions including, most recently, as its Vice
President - Worldwide Operations. QUAKER now wishes to employ EXECUTIVE as Vice
President and Managing Director - Europe, and EXECUTIVE wishes to be employed by
QUAKER in that position.

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and intending to be legally bound hereby, the parties hereto agree as
follows:

 

1.0 Appointment.

 

  1.1 Effective as of the date written above QUAKER agrees to employ EXECUTIVE,
and EXECUTIVE agrees to serve as QUAKER’s Vice President and Managing Director -
Europe. He shall perform all duties consistent with such position as well as any
other duties that are assigned to him from time to time by the Chief Executive
Officer or the Board of Directors of Quaker Chemical Corporation. EXECUTIVE
covenants and agrees that he will, during the term of this Employment Agreement
or any extension or renewal thereof, devote his knowledge, skill, and working
time solely and exclusively to the business and interests of QUAKER.

 

  1.2 Since EXECUTIVE’s new position is with QUAKER, EXECUTIVE’s employment
contract with Quaker Chemical Corporation dated January 1, 2001 is hereby
terminated as of December 31, 2005, and has no continuing legal effect other
than recognizing years of service (as off May 15, 1995) for any applicable
benefits to be extended pursuant to this Agreement.



--------------------------------------------------------------------------------

L. Willem Platzer

   - 2 –    Employment Agreement

 

2.0 Term.

 

  2.1 Except as otherwise provided for in Paragraph 6, the term of EXECUTIVE’s
employment shall continue for an indefinite period of time. The employment may
be terminated by either party with due observance of the statutory notice
period. Notice may only be given in writing.

 

3.0 Compensation and Benefits.

 

  3.1 EXECUTIVE’s annual base salary will amount to € 179,220 gross (subject to
applicable withholding) as per July 1, 2006, which will be paid in 12 monthly
installments of € 14,935 gross (subject to applicable withholding). The rate of
base salary will be reviewed and adjusted on an annual basis consistent with
QUAKER’s then current practice for reviewing executive officers’ salaries and
performance.

 

  3.2 EXECUTIVE will be entitled to an annual incentive bonus package to be
established at 0 up to a maximum of 50% of base annual salary (annual salary
defined as monthly gross salary x 12) in accordance with the Quaker Chemical
Corporation’s Global Annual Incentive Plan. Under the Quaker Chemical
Corporation’s Long-Term Incentive Plan, EXECUTIVE will participate at Level 1
with the awards to be annually approved by the Compensation and Management
Development Committee of the Board of Directors of Quaker Chemical Corporation.
Both of the aforementioned incentive Plans may be amended by the Board of
Directors at any time including eligibility to participate in any given QUAKER
(and/or its affiliate’s) incentive plan, the level of participation in any
QUAKER (and/or its affiliate’s) incentive plan, and the terms and conditions of
any QUAKER (and/or its affiliate’s) incentive plan. Any changes to those Plans,
including participation levels shall not affect any of the other terms and
conditions hereof including, without limitation, the covenants contained in the
Declaration of Secrecy and Non-Competition attached as Addendum 1. Revisions to
Addendum 1 shall become effective upon notification in writing by QUAKER.

 

  3.3 Except for payments made that are the responsibility of QUAKER pursuant to
the express terms of the Employment Agreement (and this



--------------------------------------------------------------------------------

L. Willem Platzer

   - 3 –    Employment Agreement

 

summary of the general terms of employment), EXECUTIVE shall be responsible for
the payment of all withholding taxes, social security payments, and other
applicable governmental taxes, charges, or payments.

 

  3.4 EXECUTIVE is eligible for a company automobile for business and personal
use consistent with QUAKER’s policy applicable to such benefit as the same may
be revised from time to time. In accordance with QUAKER’s policy, EXECUTIVE will
be entitled to 100% reimbursement of telephone expenses upon receipt of the KPN
bill. If there should be a change in the Dutch tax law, the new legislation will
be applied.

 

  3.5 EXECUTIVE will continue to participate in the Netherlands’s collective
pension plan with pension premiums to be paid by QUAKER and calculated at 100%
of base salary notwithstanding the fact that EXECUTIVE’s salary will be paid in
multiple jurisdictions.

 

4.0 INSURANCE AND ADDITIONAL ARRANGEMENTS.

 

  4.1 EXECUTIVE shall be entitled to Business Travel Accident Insurance made
available to all employees of QUAKER in case of accident while traveling on
company business. The principal sum of Accidental Death and Dismemberment
Insurance is five (5) times base salary up to a maximum $1,000,000. Apart from
this there is a “24 hour Collective Accident/Disability Insurance” that provides
coverage for all employees equal to a maximum of three times the yearly income
(basic salary plus holiday allowance and 10% bonus). Both policies contain
certain exclusions. Luggage of employees traveling abroad (world coverage) is
insured to a maximum of € 2269. — per occasion split up into; Luggage: € 1815. —
with a maximum of 25% = € 454. — for high value items (camera, jewelry, etc.)
and Cash: € 454 in excess of € 45 which is Executive’s own risk, — per occasion.
QUAKER pays the premium.

 

  4.2 The premiums for the Dutch AOW, AnW, and AWBZ are included in EXECUTIVE’S
salary. QUAKER will pay the employer’s part and employee’s part of the WW and
WIA premium directly to the respective institute ( UWV). The employee part will
be withheld from EXECUTIVE’s salary. Each year, at the EXECUTIVE’s request,



--------------------------------------------------------------------------------

L. Willem Platzer

   - 4 –    Employment Agreement

 

QUAKER will provide confirmation that social security and disability premiums
and other government charges have been paid to the appropriate governmental
authorities.

 

  4.3 In case of illness of the wife/life partner of an employee or in case of
illness of a single employee with children, QUAKER will contribute 50% of the
costs of a professional who will take over the normal care of the family under
certain conditions.

 

  4.4 The EXECUTIVE will be paid a holiday allowance of 8.5% of his gross annual
base salary. The holiday allowance is paid out in April.

 

  4.5 The application of the BV General Terms of Employment (ARAP – Algemene
Regeling Arbeidsvoorwaarden Personeel) and all amendments thereto which shall
continue to apply to this employment agreement as it did to the previous
contracts.

 

5.0 Confidentiality and Non-Compete.

 

  5.1 The duties and nature of the position of EXECUTIVE will necessitate full
and detailed access to QUAKER’s and its affiliates’ strategic, financial,
operational and technical information. In view thereof, EXECUTIVE, has agreed to
sign the Declaration of Secrecy and Non-Competition, attached hereto as Addendum
1 and made a part hereof.

 

6.0 Termination.

 

  6.1 In the event that QUAKER in its sole discretion and at any time terminates
this Agreement with EXECUTIVE (other than for Termination for Cause, death,
disability, or normal retirement age), QUAKER agrees to provide EXECUTIVE with
reasonable out-placement assistance and a severance payment (contingent upon
EXECUTIVE executing a form of release satisfactory to QUAKER) that shall be in
accordance with Dutch legal practice but with a minimum of twelve (12) months’
base salary calculated at EXECUTIVE’s then current rate.

 

  6.2 This Employment Agreement also can be terminated (and thereby terminate
EXECUTIVE’s employment with QUAKER) at any time and without notice by
“Termination for Cause.” Termination for Cause



--------------------------------------------------------------------------------

L. Willem Platzer

   - 5 –    Employment Agreement

 

means EXECUTIVE’s employment with QUAKER shall have been terminated by QUAKER by
reason of either:

 

  6.2.1 The willful and continued failure (following written notice/
documentation in writing) by EXECUTIVE to execute his duties under this
Employment Agreement; or

 

  6.2.2 The willful engaging by EXECUTIVE in a continued course of misconduct
which is materially injurious to QUAKER, monetarily or otherwise.

 

7.0 Representations and Warranties.

 

  7.1 EXECUTIVE represents and warrants to QUAKER that:

 

  7.1.1 There are no restrictions, agreements, or understandings whatsoever to
which EXECUTIVE is a party which would prevent or make unlawful his execution of
this Employment Agreement or his employment hereunder; and

 

  7.1.2 His execution of this Employment Agreement and his employment hereunder
shall not constitute a breach of any contract agreement, or understanding, oral
or written, to which he is a party or by which he is bound.

 

8.0 Liability

 

  8.1 The company maintains a Directors and Officers liability Insurance policy.
This policy indemnifies the Director, Officers and managers for any wrongful act
as long the associate is acting in the scope of his employment. The limits for
this policy are US$ 20,000,000.-. It does not however, insure for any dishonest
act, criminal act, libel or slander or violations of law.

 

9.0 Miscellaneous.

 

  9.1 This Employment Agreement together with the Addenda hereto contains all
the agreements and understandings between the parties hereto with respect to
EXECUTIVE’s employment by QUAKER and supersedes all prior or contemporaneous
agreements with respect thereto and shall be binding upon and for the benefit of
the parties hereto and their respective personal representatives, successors,
and assigns. This Employment Agreement with the inclusion of all Addenda hereto,
shall be governed by and construed in accordance with the laws of the
Netherlands.



--------------------------------------------------------------------------------

L. Willem Platzer

   - 6 –    Employment Agreement

 

IN WITNESS WHEREOF, QUAKER has caused this Employment Agreement to be signed by
its Managing Director, and EXECUTIVE has signed as of the day and year first
above written.

 

ATTEST:     QUAKER CHEMICAL BV (SEAL)      

/s/ A. C. Tol

    By:  

/s/ E. ten Duis

A. C. Tol       E. ten Duis WITNESS:      

/s/ A. C. Tol

    By:  

/s/ L. Willem Platzer

A. C. Tol       L. Willem Platzer



--------------------------------------------------------------------------------

ADDENDUM 1

Employment Agreement dated as of January 1, 2006

Mr. L. Willem Platzer

DECLARATION OF SECRECY AND NON-COMPETITION

Secrecy

The EXECUTIVE acknowledges that information concerning the method and conduct of
Quaker’s (and any affiliates’) business, including, without limitation,
strategic and marketing plans, budgets, corporate practices and procedures,
financial statements, customer and supplier information, formulae, formulation
information, application technology, manufacturing information, and laboratory
test methods and all of Quaker’s (and any affiliates’) manuals, documents,
notes, letters, records, and computer programs are Quaker’s (and/or Quaker’s
affiliates, as the case may be) trade secrets (“Trade Secrets”) and are the sole
and exclusive property of Quaker (and/or Quaker’s affiliates, as the case may
be). EXECUTIVE agrees that at no time during or following employment with Quaker
will EXECUTIVE use, divulge, or pass on, directly or through any other
individual or entity, any Trade Secrets. Upon termination of EXECUTIVE’s
employment with Quaker, or at any other time upon Quaker’s request, EXECUTIVE
agrees to forthwith surrender to Quaker any and all materials in his possession.
Trade Secrets do not include information that is in the public domain at no
fault of the EXECUTIVE.

Non-Competition

For a period of twelve (12) months after the termination of EXECUTIVE’s
employment with Quaker, EXECUTIVE agrees, regardless of the reason for the
termination of employment hereunder, that he will not:

 

a) directly or indirectly, together or separately or with any third party,
whether as an individual proprietor, partner, stockholder, officer, director,
joint venturer, investor, or in any other capacity whatsoever actively engage in
business or assist anyone or any firm in business as a manufacturer, seller, or
distributor of chemical specialty products or chemical management services which
are the same, like, similar to, or which compete with the products and services
offered by employer (or any of its affiliates); and

 

b) recruit or solicit any employee of Quaker or otherwise induce such employee
to leave the employ of Quaker or to become an employee or otherwise associated
with his or any firm, corporation, business, or other entity with which the
EXECUTIVE is or may become associated.



--------------------------------------------------------------------------------

L. Willem Platzer

   - 2 -    Addendum 1

 

The undersigned EXECUTIVE forfeits in favor of Quaker a penalty payable
forthwith of € 45,000.— for each day of infringement of the above-mentioned
prohibition, in lieu of the right of Quaker to claim actual damages. Quaker may
at any time at its own initiative, or at the request of the undersigned
EXECUTIVE, wholly or partly waive the stipulation referred to in this article.
As long as the undersigned EXECUTIVE has not requested Quaker to waive the
stipulation as referred to in this article, this stipulation shall be deemed
between the parties not to harm the EXECUTIVE unreasonably, nor to impede him in
a significant way to be employed otherwise than by Quaker.

 

QUAKER CHEMICAL B.V.     AGREED: By:  

/s/ E. ten Duis

   

/s/ L. Willem Platzer

  E. ten Duis     L. Willem Platzer     Date: August 21, 2006     Date:
August 21, 2006